Title: To James Madison from Wilson Cary Nicholas, 11 April 1808
From: Nicholas, Wilson Cary
To: Madison, James



My Dear Sir
Washington Apl. 11. 1808

The distress of the people of this country under the embargo, is and will be such, that every effort ought to be made to convince them not only of the propriety but the necessity of that measure.  In the various communications to Congress, and the publications in the news papers, the justification of this measure is to be found.  Unfortunately there is such a Mass before the people, that the really impressive points are obscured.  Unless you will do it, I do not know who is capable of doing justice to the subject.  I know no way in which it can be done less exceptionable than a report from Mr. Anderson’s committee.
My great object is to justify the embargo.  Farther than is necessary to do this, I do not see the policy, of aggrivating, the injuries we have received, and which we cannot retaliate.  Ever since the arrival of the revenge, I have believed there was great probability, that the present state of things wou’d eventuate in a war with France.  The possibility of such an event, adds to the difficulty of such a representation as I wish to see made.  The subject ought only to be touched by a Master.  At this moment it may be said there is a calm in this country, but rely upon it there are afloat materials that may convulse this nation in a short time, and that may in six or nine months produce, a revolution in the public sentiment and feelings.  I am aware of the great labour that duties of your office imposes upon you, but I am convinced in no other way cou’d such essential service be rendered to this country.  Such a paper wou’d find its way into every house in the U. S. through the members of Congress.  I am Dear Sir with the utmost respect yours

W. C. Nicholas

